DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. No antecedent basis for the silica.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (2008/0248898) in view of Fitchett (2011/0077106).  Claim 1, Morgan discloses a golf ball comprising a core, an intermediate layer and cover [0026].  The intermediate layer comprises a thermoplastic resin and a fluorescent dye or pigment [0136, 0040].  The intermediate layer may be opaque or translucent [0050, 0053]. An opaque layer has a transmittance rate of 10% or less [0049]. Note: a translucent layer transmittance rate is at least 30% or more [0047].  The outer layer is transparent and does not include any dyes [0050, 0056].  Morgan does not disclose a coating. Fitchett teaches a urethane coating comprising silica.  One of ordinary skill in the art would have modified the golf ball of Morgan with the coating of Fitchett for a dull appearance or matte [0087].  Claim 2, Morgan discloses the intermediate layer thermoplastic resin is ethylene, alpha-beta unsaturated carboxylic acid, ester copolymer [0136].  Claim 3, Morgan discloses the fluorescent dye is present in the amount from 0.01 to 0.5% [0083].  Claim 5, Morgan discloses the intermediate layer may be opaque or translucent [0050, 0053]. An opaque layer has a transmittance rate of 10% or less [0049]. Note: a transparent layer transmittance rate is at least 30% or more [0047].  Claim 6, Morgan discloses the cover is made from polyurethane [0094]. Claim 7, the cover layer is translucent and has a transmittance rate of at least 30% or more [0047].  Claims 8-10, Fitchett teaches a coating comprising silica with a particle size of from 1 to 5 um [0095]. The roughness would be similar because the particle type and size are similar.  One of ordinary skill in the art would have modified the golf ball of Morgan with the coating of Fitchett for a dull appearance or matte [0087].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (2008/0248898) in view of Fitchett (2011/0077106), and further in view of Kim et al (2020/0216686).  Morgan does not disclose filler in the inner cover layer. Kim teaches the use at .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



April 2, 2021